IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 37 MAP 2014
                              :
                Appellant     :         Appeal from the Order of the Montgomery
                              :         County Court of Common Pleas, dated
                              :         March 21, 2014, exited March 24, 2014, at
            v.                :         No. CP-46-CR-0002521-2013
                              :
                              :
KHALIL A. BLAKENEY,           :
                              :
                Appellee      :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).